 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHumboldt General Hospital, Employer-Petitionerand Teamsters, Chauffeurs, Warehousemen &Helpers, and Professional, Clerical, Public andMiscellaneous Employees Local Union No. 533.Case A0-271November 17, 1989ADVISORY OPINIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT, HIGGINS, AND DEVANEYPursuant to Sections 102 98(a) and 102 99 of theNational Labor Relations Board Rules and Regula-tions, on October 4 and 31, 1989, Humboldt Gener-al Hospital (the Petitioner) filed a petition and sup-porting brief, respectively, requesting an advisoryopinion as to whether the Board would assert juris-diction over it In pertinent part the petition andbrief allege as follows1 A prohibited practices complaint, Case Al-045459, is currently pending before the NevadaLocal Government Employee-Management Rela-tions Board (EMRB) in which Teamsters, Chauf-feurs, Warehousemen & Helpers, and Professional,Clerical, Public and Miscellaneous EmployeesLocal Union No 533, (the Union) alleges that thePetitioner committed various unfair labor practicesunder Chapter 288 of the Nevada Revised StatutesPrior to filing the complaint, the Union also wrotethe EMRB and requested that the EMRB schedulean election to resolve the Union's claim for recog-nition In addition, a representation petition involv-ing the parties, Case 32-RM-623, is currentlypending before the Board's Regional Office Nei-ther the EMRB nor the Board's Regional Directorhave yet made any findings with respect to thesecases2 The Petitioner is a nonprofit hospital orga-nized under the laws of Nevada3 During the past year the Petitioner had grossrevenues equal to or exceeding $250,000 and re-ceived goods and/or services exceeding $25,000 di-rectly from outside sourcesOn November 1, 1989, the Union filed a responseto the petition for advisory opinionHaving duly considered the matter, we deny thePetitioner's request for an advisory opinion TheBoard's longstanding policy, based on sound princi-ples of administrative efficiency and economy, isthat a petition for advisory opinion will not be en-tertained where, as here, a statutory representationproceeding is pending and there is no indication ofa need for a more expeditious jurisdictional deter-mination I Moreover, the petition in the instantcase appears to seek a determination not only onthe issue of whether the Petitioner would meet theBoard's commerce standards for asserting jurisdic-tion, but also on the issue of whether the Petitioneris an exempt entity under Section 2(2) of the ActIndeed, both the Petitioner's brief in support of thepetition and the Union's response are devotedalmost exclusively to this latter issue It is well es-tablished, however, that the Board's advisory opin-ion proceedings under Section 102 98(a) were notdesigned to address such issues 2 Thus, even if astatutory representation proceeding were not cur-rently pending, we would not grant the Petitioner'srequestAccordingly, it is ordered that, for the reasonsset forth above, the petition for advisory opinion isdismissed' See International Bureau for Protection & Investigation, 236 NLRB1356 (1978)2 See, e 5, Command Security Corp, 293 NLRB 593 (1989), and StPaul Ramsey Medical Center, 288 NLRB 913 (1988)297 NLRB No 32